Citation Nr: 0330748	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  96-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for temporal lobe 
epilepsy, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for dissociative 
reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from May 1960 to May 1964.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In May 2001, the Board remanded this case 
for further development.  Subsequent to the Board's remand, 
the RO granted service connection for migraine headaches.  
As this is a complete grant of benefits, the only remaining 
issues are those noted on the title page.  

In October 1996, the appellant raised a claim of entitlement 
to service connection for anemia secondary to headache 
medication.  In an August 1997 statement, he raised a claim 
of entitlement to service connection for a stomach disorder 
secondary to headache medication.  In a March 1999 
statement, the veteran requested entitlement to a 30 percent 
combined rating from 1972, and in an October 1999 letter, he 
requested entitlement to an earlier effective date for 
service connection for tinnitus.  Finally, the February 2003 
VA examination reasonably raises a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  As these issues are not developed or 
certified for appellate review, they are referred to the RO 
for clarification and any other necessary action.  


REMAND

The Board notes that a June 1995 VA examination report noted 
Axis I diagnoses of (1) adjustment disorder with depressed 
mood in response to general medical condition (chronic 
headache pain and seizure disorder), and (2) sleep disorder 
due to chronic headache pain with status post hyper-insomnia 
type, now with insomnia type with intermittent awakening.  
On a VA Form 9, dated in July 1996, the appellant indicated 
that he had depression as a result of the residuals of his 
head injury, and that he should be awarded a 100 percent 
rating for this.  Some VA treatment records indicate that 
the claimant suffers from depression.  (See, e.g., a March 
2002 outpatient treatment report.)  A February 2003 VA 
mental disorders examination report, however, indicates that 
the claimant did not have an Axis I or Axis II disorder.  On 
the other hand, a May 2003 neuropsychology consultation 
report stated that the claimant may have deficits in 
cognitive abilities due to in-service head injury, and 
diagnosed him with cognitive and conversion disorders.  

The RO has rated the veteran's service connected psychiatric 
disorder, a dissociative reaction, as noncompensable.  The 
RO has not, however, determined whether dissociative 
reaction was improperly diagnosed initially, and if the 
diagnosis (and rating) of the claimant's service-connected 
psychiatric disorder should be changed.  Hence, there 
clarification as to whether there are in fact mental 
deficits, depression, or other psychiatric disorder as a 
result of the in-service head injury (or service-connected 
condition), and the severity of any such disorder must be 
assessed.

Also, the RO must ensure that all development necessary 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002), have been accomplished.  In addition, it is noted 
that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007-10 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 
C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to respond to a VCAA notice, and 
correct the notice provided in an August 2001 letter. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what VA will do and what the 
appellant must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such 
development must be accomplished.  The 
RO must provide adequate reasons and 
bases for its determination.  

2.  The RO should also send the veteran 
a letter notifying him that he has one 
year to submit pertinent evidence needed 
to substantiate his claim.  The date of 
mailing the letter to the claimant 
begins the one-year period.  Inform the 
claimant that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must personally 
and specifically waive in writing any 
remaining response time.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board of three examiners.  The claims 
file must be provided to and reviewed by 
the examiners.  All necessary studies 
must be accomplished.  The examiners 
must indicate whether the appellant 
currently suffers from any psychiatric 
disorder.  If so, the examiners must 
opine whether it is at least as likely 
as not that any diagnosed psychiatric 
disorder was caused by in-service head 
injury, or is caused as a result of 
another service-connected disability.  
The examiners must opine whether it is 
at least as likely as not that any 
currently diagnosed psychiatric disorder 
is aggravated by residuals of an in-
service back injury.  The examiners must 
consider and address the various Axis I 
and Axis II diagnoses and etiologies 
that have been addressed in the record.  
Any differences in opinion with prior 
medical opinions should be explained.  
The board of three examiners should 
reconcile any difference of opinion 
between themselves in order to present a 
unambiguous opinion.
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the claimant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




